IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 31 MM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
TIMOTHY DENNIS,               :
                              :
                Petitioner    :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of March, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.